459 F.2d 483
UNITED STATES of America, Plaintiff-Appellee,v.WILLARD E. FRASER COMPANY, a corporation, and Willard EdwardFraser, Defendants-Appellants.
No. 25862.
United States Court of Appeals,Ninth Circuit.
May 24, 1972.

C. W. Jones, Billings, Mont.  (argued), for defendants-appellants.
Eugene A. Lalonde, Asst. U. S Atty.  (argued), Otis L. Packwood, U. S. Atty., Billings, Mont., for plaintiff-appellee.
Before BARNES, ELY and GOODWIN, Circuit Judges.
PER CURIAM:


1
We affirm the judgment of the District Court on the Opinion and Order of the Honorable William J. Jameson, District Court Judge. 308 F. Supp. 557 (D. Mont.1970), and cases cited therein.